UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6509


FRANK DURAND TOMLIN,

                     Plaintiff - Appellant,

              v.

JOHN DOE ADMINISTRATOR; JOHN DOE UNIT MANAGER; JOHN DOE
SERGEANT; JANE DOE, Asst. Manager; NURSE JANE DOE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03265-D)


Submitted: September 30, 2020                                  Decided: October 14, 2020


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Durand Tomlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Durand Tomlin appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 complaint for failure to exhaust administrative remedies. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Tomlin v. John Doe Adm’r, No. 5:19-ct-03265-D (E.D.N.C.

Apr. 2, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2